DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to an amendment/response filed 3/5/2021.
No claims have been cancelled.
No claims have been added. 
Claims 1-30 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is 

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 2/24/2021, with respect to the rejection(s) of claim(s) 1-8, 11-18, 21-24, 26-29 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hwang et al. US 20190313386, Kwak et al., “Method and Apparatus for Reporting Channel State Information in Mobile Communication System”, 2018-02-01”, WIPO,  WO 2018021881 and Yang et al. US 20200358487.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claim(s) 1, 2, 3, 4, 5, 11, 12, 13, 14, 15, 21, 22, 23, 26, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. US 20190313386 (cited in Non-Final Rejection dated 6/25/2020) in view of Kwak et al., “Method and Apparatus for Reporting Channel State Information in Mobile Communication System”, 2018-02-01”, WIPO,  WO 2018021881 (cited in Non-Final Rejection dated 6/25/2020, citations are from English translation) and in further view of Yang et al. US 20200358487.

As to claim 1:
Hwang et al. discloses:
A method for wireless communications by a user equipment (UE), comprising: 
...
receiving second signaling scheduling the UE to receive at least two PDSCH transmissions according to the PDSCH candidates;
(“Also, the downlink association set for the HARQ-ACK may be distinguished according to the BWP index and/or ARI combination indicated by the DCI. For example, if some of the different BWP inter-PDCCH monitoring opportunities overlap, then based on the BWP index and/or ARI value in the DCI transmitted in the overlapping region, the UE can determine which BWP based on the downlink association set to be referred to when generating the HARQ-ACK codebook. That is, if some of the PDCCH monitoring opportunities between 
(“However, in case of using the semi-static HARQ-ACK codebook, there may be no DAI field for the non-fallback DCI, and thus the PDSCH is scheduled in the first PDCCH monitoring occasion corresponding to the downlink association set for HARQ—Only when the PDCCH is detected, the HARQ-ACK bit for the PDSCH can be transmitted. That is, even if the semi-static HARQ-ACK codebook is set, HARQ-ACK bits for all PDCCH monitoring occasions associated with the HARQ-ACK feedback are not generated but HARQ-ACK bits related to the DCI-based fallback operation with DAI=Can be generated. At this time, during the BWP switching period, the UE can utilize the DCI-based fallback operation with DAI=1.”; Hwang et al.; 0163)
(“In some implementations, in the case of the dynamic HARQ-ACK codebook scheme, the total DAI field and/or the counter DAI field is set in the DCI, and generate/transmit HARQ-ACK bits for the PDSCH that is actually scheduled by the PDCCH monitoring opportunities based on the corresponding DAI value.”; Hwang et al.; 0121)
(“If the BWP indexes are different and the ARIs are the same, it may be considered that HARQ-ACKs for PDSCHs corresponding to different BWPs are transmitted on the same channel. Specifically, HARQ-ACKs for PDSCHs corresponding to different BWPs can be simultaneously transmitted after HARQ-
(where
“UE” maps to “UE”,
“then PDCCHs corresponding to PDSCHs”/”thus the PDSCH is scheduled in the first PDCCH”/”PDSCH that is actually scheduled by the PDCCH”/”HARQ-ACKs for PDSCHs” maps to “receiving second signaling scheduling the UE to receive at least two PDSCH transmissions according to the PDSCH candidates”, where “PDSCHs” maps to “PDSCH candidates”, where “PDCCHs corresponding to PDSCHs”/” PDSCH is scheduled in the first PDCCH”/”PDSCH that is actually scheduled by the PDCCH” maps to “PDSCH candidates”, “PDCCHs”/”PDCCH” maps to “receiving second signaling”, “scheduled” maps to “scheduling”, “HARQ-ACKs for PDSCHs” maps to “receive at least two PDSCH transmissions according to the PDSCH candidates”)

determining which acknowledgment/negative acknowledgement (ACK/NACK) fields, of a codebook..., to use to provide ACK/NACK feedback for which of the scheduled PDSCH transmissions; and
(“In the second implementation, the number of HARQ-ACK bits can be increased. In particular, in the semi-static HARQ-ACK codebook, the number of HARQ-ACK bits may be excessively large. However, even when the BWP is changed dynamically and the PDCCH monitoring occasion, the PDCCH-to-
(“The UE may generate HARQ-ACK bits based on the active BWP, i.e., active (downlink) BWP, at the corresponding HARQ-ACK feedback transmission time point. Alternatively, HARQ-ACK bits may be generated based on the (downlink) BWP corresponding to the PDSCH closest to the viewpoint among the PDSCHs associated with the HARQ-ACK feedback.”; Hwang et al.; 0150)
(“Among the candidate PDSCH reception occasions, the candidate PDSCH reception occasions that are not scheduled by the actual PDCCH monitoring occasions and have not received the PDSCH can be processed as NACK.”; Hwang et al.; 0120)
“According to the present disclosure, when different BWPs use a semi-static HARQ-ACK codebook and a dynamic HARQ-ACK codebook, and use a transport block (TB)-based HARQ-ACK and a code block group (CBG)-based HARQ-ACK, implementations are disclosed herein that enable HARQ-ACK transmission in a case where HARQ-ACK transmission methods are different for each BWP. In addition, implementations disclosed herein enable a HARQ-ACK transmission method in the process of changing BWPs due to BWP switching. Implementations of the present disclosure are not limited to the scenario of HARQ-ACK transmission, and may be extended to other Uplink Control Information (UCI) transmissions, such as channel state information (CSI).” (para. 0029)


(where
“HARQ-ACK bits”/”NACK” maps to “(ACK/NACK)fields”, where “bits” maps to fields”,
“HARQ-ACK codebook”/”HARQ-ACK codebook is set, HARQ-ACK bits” maps to “of a codebook”
“HARQ-ACK bits may be generated based on” maps to “determining which”
“HARQ-ACK feedback”/”NACK” maps to “ACK/NACK feedback”
“PDSCH is scheduled”/”PDSCHs” maps to “scheduling PDSCH transmissions”,
Where Hwang et al. teaches different codebooks are used based upon the respective BWP and where the “number of HARQ-ACK bits” “may be less” “after BWP switching” and where HARQ-ACK bits associated with a pre-change BWP are “dropped”/”not included”.  The performance of “dropped/”not included” of “determining which acknowledgement/negative acknowledgement (ACK/NACK) fields of a codebook...to use”, as the not dropped bits of a codebook are used instead of the “dropped”/”not included” bits of a codebook, where “bits” maps to “fields”.
)

providing ACK/NACK feedback for the scheduled PDSCH transmissions according to the determination.
(where
“HARQ-ACK bits may be generated based on the (downlink) BWP corresponding to the PDSCH closest to the viewpoint among the PDSCHs associated with the HARQ-ACK feedback”/“PDSCH is scheduled”/”NACK” maps to “providing ACK/NACK feedback for the scheduled PDSCH transmissions according to the determination”, where “based on” maps to “according to the determination”)

Hwang et al. as described above does not explicitly teach:
receiving first signaling defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates within a transmission time interval (TTI);
wherein the determination comprises determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates:
with fewer ACK/NACK fields than the number of PDSCH candidates

However, Kwak et al. further teaches a resource allocation capability which includes:
receiving first signaling defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates within a transmission time interval (TTI);
(“The 4-2-2 embodiment may be mapped to the resource allocation information for the PDSCH (that map to the Line Control Channel), as well as DCI 0 (after being mapped in the control channel) DCI 1. Since the number of, if both the resource allocation information for all the PDSCH that follows in the service transmission for the TTI mapped to DCI 0 is too large overhead (overhead) that are weighted for DCI 0 exceed the transmission capacity provided by the DCI 0 may. In Figure 59 this is illustrated by considering the example of transmitting by dividing the resource allocation information of the PDSCH corresponding to the third and fourth TTI as DCI 1, 2 (5924).”; Kwak et al.; p.56)
(where
“DCI” maps to “receiving first signaling”,
“resource allocation information for all the PDSCH” maps to “defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates”,
“for the TTI” maps to “within a transmission time interval (TTI)”)



However, Yang et al. further teaches an A/N and overlapping capability which includes:
with fewer ACK/NACK fields than the number of PDSCH candidates
(“(2) Opt 2: After the N-bit A/N corresponding to N SPS PDSCHs is bundled into 1 bit or 2 bits, A/N transmission may be performed in a PUCCH format/resource supporting 1-bit/2-bit payload. [0246] A. Bundling may refer to a logical AND operation of a plurality of A/Ns. In the case of bundling into 2 bits, {1.sup.st bit, 2.sup.nd bit} may be configured to be {an A/N for an SPS PDSCH transmitted in a PCC, a bundled A/N for SPS PDSCHs transmitted in an SCC (a plurality of SCCs)} or {a bundled A/N for SPS PDSCHs transmitted in CC group 1, a bundled A/N for SPS PDSCHs transmitted in CC group 2}. [0247] (3) Opt 3: Only a 1-bit or 2-bit A/N corresponding to one or two specific SPS PDSCHs from among N SPS PDSCHs may be transmitted in a PUCCH format/resource supporting 1-bit/2-bit payload. [0248] A. If only a 1-bit A/N is transmitted, an A/N for an SPS PDSCH transmitted in a PCC may be configured as the 1-bit A/N. If only a 2-bit A/N is transmitted, A/Ns for SPS PDSCHs transmitted in the PCC 
(“Unlike legacy LTE/-A, it is considered to configure SPS-based PDSCH transmission in a plurality of CCs (independently on a CC basis) (not limited to a PCC (or PCell) in the NR system. In this case, it may occur that A/N transmissions for a plurality of SPS PDSCHs (received in a plurality of CCs) overlap with each other at the same one time instant according to an SPS PDSCH transmission period and a corresponding A/N transmission time which are configured for each CC. Accordingly, the following methods are proposed to transmit A/Ns for a plurality of (e.g., N) SPS PDSCHs.”; Yang et al.; 0242)
(where
“A/N...bundled into 1 bit or 2 bits”/”only a 1-bit or 2-bit A/N” maps to “ACK/NACK fields”
“N SPS PDSCHs”/”plurality of SPS PDSCHs (received in a plurality of CCs)”/FIG. 8 maps to “number of PDSCH candidates”,
where FIG. 8 illustrates three component carriers, where “plurality of SPS PDSCHs (received in a plurality of CCs)” indicates three “SPS PDSCHs” and “1 bit or 2 bits”/”1-bit or 2-bit” is less than three which maps to “fewer”

wherein the determination comprises determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates:
(where
“wherein the determination comprises determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates”, where FIG. 8 illustrates three component carriers and “plurality of SPS PDSCHs (received in a plurality of CCs)” indicates three “SPS PDSCHs”, where “A/N transmissions for a plurality of SPS PDSCHs (received in a plurality of CCs) overlap with each other at the same one time instant” maps to “at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the A/N and overlapping capability of Yang et al. into Hwang et al. By modifying the UE/base station of Hwang et al. to include the A/N and overlapping capability as taught by the UE/BS of Yang et al., the benefits increased efficiency (Yang et al.; 0003) are achieved.

As to claim 2:
Hwang et al. as described above does not explicitly teach:
wherein the TTI comprises a time slot within a subframe or ....


wherein the TTI comprises a time slot within a subframe ....
(“FIG TU (Time Unit, 4610) labeled 46 represents the basic unit of time for the scheduling. TU (4610) is TTI (Transmission Time Interval), a subframe (subframe), the slot (slot), mini-can be defined in units of time such as a slot (mini-slot).”; Kwak et al.; p.51)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the slot capability of Kwak et al. into Hwang et al. By modifying the UE/base station of Hwang et al. to include the slot capability as taught by the UE/base station of Kwak et al., the benefits of reduced payload size (para. 0167) with reduced delay (Kwak et al.; p.41) are achieved.

As to claim 3:
Hwang et al. discloses:
wherein the number of ACK/NACK fields corresponds to a maximum number of non-overlapping PDSCH candidates per slot as defined by the first signaling.
(“On the other hand, if the subcarrier interval of the PDSCH is larger than the subcarrier interval of the PUCCH, a plurality of slots for the PDSCH may overlap with one slot based on the subcarrier interval of the PUCCH. In this case, the HARQ-ACK codebook can be calculated based on the maximum number of 

As to claim 4:
Hwang et al. as described above does not explicitly teach:
if the same ACK/NACK field is determined for more than one scheduled PDSCH candidate, bundling the corresponding ACK/NACK feedback for those PDSCH candidates.

However, Yang et al. further teaches a A/N bundling capability which includes:
if the same ACK/NACK field is determined for more than one scheduled PDSCH candidate, bundling the corresponding ACK/NACK feedback for those PDSCH candidates.
(“(2) Opt 2: After the N-bit A/N corresponding to N SPS PDSCHs is bundled into 1 bit or 2 bits, A/N transmission may be performed in a PUCCH format/resource supporting 1-bit/2-bit payload. [0246] A. Bundling may refer to a logical AND operation of a plurality of A/Ns. In the case of bundling into 2 bits, {1.sup.st bit, 2.sup.nd bit} may be configured to be {an A/N for an SPS PDSCH 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the A/N bundling capability of Yang et al. into Hwang et al. By modifying the UE/base station of Hwang et al. to include the A/N bundling capability as taught by the UE/BS of Yang et al., the benefits increased efficiency (Yang et al.; 0003) are achieved.

As to claim 5:
Hwang et al. discloses:
wherein the determination is based on a function that maps each PDSCH candidate to one of the ACK/NACK fields.


As to claim 11:
Hwang et al. discloses:
A method for wireless communications by a network entity, comprising:
...
providing second signaling scheduling the UE to receive at least two PDSCH transmissions according to the PDSCH candidates;
 (“Also, the downlink association set for the HARQ-ACK may be distinguished according to the BWP index and/or ARI combination indicated by the DCI. For example, if some of the different BWP inter-PDCCH monitoring opportunities overlap, then based on the BWP index and/or ARI value in the DCI transmitted in the overlapping region, the UE can determine which BWP based on the downlink association set to be referred to when generating the HARQ-ACK codebook. That is, if some of the PDCCH monitoring opportunities between different BWPs overlap, then PDCCHs corresponding to PDSCHs in a downlink association set of a specific BWP criterion may have the same BWP index and/or 
(“However, in case of using the semi-static HARQ-ACK codebook, there may be no DAI field for the non-fallback DCI, and thus the PDSCH is scheduled in the first PDCCH monitoring occasion corresponding to the downlink association set for HARQ—Only when the PDCCH is detected, the HARQ-ACK bit for the PDSCH can be transmitted. That is, even if the semi-static HARQ-ACK codebook is set, HARQ-ACK bits for all PDCCH monitoring occasions associated with the HARQ-ACK feedback are not generated but HARQ-ACK bits related to the DCI-based fallback operation with DAI=Can be generated. At this time, during the BWP switching period, the UE can utilize the DCI-based fallback operation with DAI=1.”; Hwang et al.; 0163)
(“In some implementations, in the case of the dynamic HARQ-ACK codebook scheme, the total DAI field and/or the counter DAI field is set in the DCI, and generate/transmit HARQ-ACK bits for the PDSCH that is actually scheduled by the PDCCH monitoring opportunities based on the corresponding DAI value.”; Hwang et al.; 0121)
(“If the BWP indexes are different and the ARIs are the same, it may be considered that HARQ-ACKs for PDSCHs corresponding to different BWPs are transmitted on the same channel. Specifically, HARQ-ACKs for PDSCHs corresponding to different BWPs can be simultaneously transmitted after HARQ-ACKs are generated for each BWP, and are concurrently transmitted. In order to 
(where
“UE” maps to “UE”,
“then PDCCHs corresponding to PDSCHs”/”thus the PDSCH is scheduled in the first PDCCH”/”PDSCH that is actually scheduled by the PDCCH”/”HARQ-ACKs for PDSCHs” maps to “receiving second signaling scheduling the UE to receive at least two PDSCH transmissions according to the PDSCH candidates”, where “PDSCHs” maps to “PDSCH candidates”, where “PDCCHs corresponding to PDSCHs”/” PDSCH is scheduled in the first PDCCH”/”PDSCH that is actually scheduled by the PDCCH” maps to “PDSCH candidates”, “PDCCHs”/”PDCCH” maps to “receiving second signaling”, “scheduled” maps to “scheduling”, “HARQ-ACKs for PDSCHs” maps to “receive at least two PDSCH transmissions according to the PDSCH candidates”)

determining which acknowledgment/negative acknowledgement (ACK/NACK) fields, of a codebook..., to use to provide ACK/NACK feedback for which of the scheduled PDSCH transmissions; and
(“In the second implementation, the number of HARQ-ACK bits can be increased. In particular, in the semi-static HARQ-ACK codebook, the number of HARQ-ACK bits may be excessively large. However, even when the BWP is changed dynamically and the PDCCH monitoring occasion, the PDCCH-to-PDSCH timing, and/or the PDSCH-to-HARQ-ACK feedback timing set are 
(“The UE may generate HARQ-ACK bits based on the active BWP, i.e., active (downlink) BWP, at the corresponding HARQ-ACK feedback transmission time point. Alternatively, HARQ-ACK bits may be generated based on the (downlink) BWP corresponding to the PDSCH closest to the viewpoint among the PDSCHs associated with the HARQ-ACK feedback.”; Hwang et al.; 0150)
(“Among the candidate PDSCH reception occasions, the candidate PDSCH reception occasions that are not scheduled by the actual PDCCH monitoring occasions and have not received the PDSCH can be processed as NACK.”; Hwang et al.; 0120)
“According to the present disclosure, when different BWPs use a semi-static HARQ-ACK codebook and a dynamic HARQ-ACK codebook, and use a transport block (TB)-based HARQ-ACK and a code block group (CBG)-based HARQ-ACK, implementations are disclosed herein that enable HARQ-ACK transmission in a case where HARQ-ACK transmission methods are different for each BWP. In addition, implementations disclosed herein enable a HARQ-ACK transmission method in the process of changing BWPs due to BWP switching. Implementations of the present disclosure are not limited to the scenario of HARQ-ACK transmission, and may be extended to other Uplink Control Information (UCI) transmissions, such as channel state information (CSI).” (para. 0029)


(where
“HARQ-ACK bits”/”NACK” maps to “(ACK/NACK)fields”, where “bits” maps to fields”,
“HARQ-ACK codebook”/”HARQ-ACK codebook is set, HARQ-ACK bits” maps to “of a codebook”
“HARQ-ACK bits may be generated based on” maps to “determining which”
“HARQ-ACK feedback”/”NACK” maps to “ACK/NACK feedback”
“PDSCH is scheduled”/”PDSCHs” maps to “scheduling PDSCH transmissions”,
Where Hwang et al. teaches different codebooks are used based upon the respective BWP and where the “number of HARQ-ACK bits” “may be less” “after BWP switching” and where HARQ-ACK bits associated with a pre-change BWP are “dropped”/”not included”.  The performance of “dropped/”not included” of “determining which acknowledgement/negative acknowledgement (ACK/NACK) fields of a codebook...to use”, as the not dropped bits of a codebook are used instead of the “dropped”/”not included” bits of a codebook, where “bits” maps to “fields”.
)

processing ACK/NACK feedback, received from the UE, for the scheduled PDSCH transmissions according to the determination.
 (where
“HARQ-ACK bits may be generated based on the (downlink) BWP corresponding to the PDSCH closest to the viewpoint among the PDSCHs associated with the HARQ-ACK feedback”/“PDSCH is scheduled”/”NACK” maps to “providing ACK/NACK feedback for the scheduled PDSCH transmissions according to the determination”, where “based on” maps to “according to the determination”)

Hwang et al. as described above does not explicitly teach:
providing, to a user equipment (UE), first signaling defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates within a transmission time interval (TTI);
wherein the determination comprises determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates:
with fewer ACK/NACK fields than the number of PDSCH candidates

However, Kwak et al. further teaches a resource allocation capability which includes:
providing, to a user equipment (UE), first signaling defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates within a transmission time interval (TTI);
 (“The 4-2-2 embodiment may be mapped to the resource allocation information for the PDSCH (that map to the Line Control Channel), as well as DCI 0 (after being mapped in the control channel) DCI 1. Since the number of, if both the resource allocation information for all the PDSCH that follows in the service transmission for the TTI mapped to DCI 0 is too large overhead (overhead) that are weighted for DCI 0 exceed the transmission capacity provided by the DCI 0 may. In Figure 59 this is illustrated by considering the example of transmitting by dividing the resource allocation information of the PDSCH corresponding to the third and fourth TTI as DCI 1, 2 (5924).”; Kwak et al.; p.56)
(where
“DCI” maps to “receiving first signaling”,
“resource allocation information for all the PDSCH” maps to “defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates”,
“for the TTI” maps to “within a transmission time interval (TTI)”)



However, Yang et al. further teaches an A/N and overlapping capability which includes:
with fewer ACK/NACK fields than the number of PDSCH candidates
(“(2) Opt 2: After the N-bit A/N corresponding to N SPS PDSCHs is bundled into 1 bit or 2 bits, A/N transmission may be performed in a PUCCH format/resource supporting 1-bit/2-bit payload. [0246] A. Bundling may refer to a logical AND operation of a plurality of A/Ns. In the case of bundling into 2 bits, {1.sup.st bit, 2.sup.nd bit} may be configured to be {an A/N for an SPS PDSCH transmitted in a PCC, a bundled A/N for SPS PDSCHs transmitted in an SCC (a plurality of SCCs)} or {a bundled A/N for SPS PDSCHs transmitted in CC group 1, a bundled A/N for SPS PDSCHs transmitted in CC group 2}. [0247] (3) Opt 3: Only a 1-bit or 2-bit A/N corresponding to one or two specific SPS PDSCHs from among N SPS PDSCHs may be transmitted in a PUCCH format/resource supporting 1-bit/2-bit payload. [0248] A. If only a 1-bit A/N is transmitted, an A/N for an SPS PDSCH transmitted in a PCC may be configured as the 1-bit A/N. If only a 2-bit A/N is transmitted, A/Ns for SPS PDSCHs transmitted in the PCC 
(“Unlike legacy LTE/-A, it is considered to configure SPS-based PDSCH transmission in a plurality of CCs (independently on a CC basis) (not limited to a PCC (or PCell) in the NR system. In this case, it may occur that A/N transmissions for a plurality of SPS PDSCHs (received in a plurality of CCs) overlap with each other at the same one time instant according to an SPS PDSCH transmission period and a corresponding A/N transmission time which are configured for each CC. Accordingly, the following methods are proposed to transmit A/Ns for a plurality of (e.g., N) SPS PDSCHs.”; Yang et al.; 0242)
(where
“A/N...bundled into 1 bit or 2 bits”/”only a 1-bit or 2-bit A/N” maps to “ACK/NACK fields”
“N SPS PDSCHs”/”plurality of SPS PDSCHs (received in a plurality of CCs)”/FIG. 8 maps to “number of PDSCH candidates”,
where FIG. 8 illustrates three component carriers, where “plurality of SPS PDSCHs (received in a plurality of CCs)” indicates three “SPS PDSCHs” and “1 bit or 2 bits”/”1-bit or 2-bit” is less than three which maps to “fewer”

wherein the determination comprises determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates:
(where
“wherein the determination comprises determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates”, where FIG. 8 illustrates three component carriers and “plurality of SPS PDSCHs (received in a plurality of CCs)” indicates three “SPS PDSCHs”, where “A/N transmissions for a plurality of SPS PDSCHs (received in a plurality of CCs) overlap with each other at the same one time instant” maps to “at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the A/N and overlapping capability of Yang et al. into Hwang et al. By modifying the UE/base station of Hwang et al. to include the A/N and overlapping capability as taught by the UE/BS of Yang et al., the benefits increased efficiency (Yang et al.; 0003) are achieved.

As to claim 12:
Hwang et al. as described above does not explicitly teach:
wherein the TTI comprises a time slot within a subframe or ....


wherein the TTI comprises a time slot within a subframe ....
(“FIG TU (Time Unit, 4610) labeled 46 represents the basic unit of time for the scheduling. TU (4610) is TTI (Transmission Time Interval), a subframe (subframe), the slot (slot), mini-can be defined in units of time such as a slot (mini-slot).”; Kwak et al.; p.51)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the slot capability of Kwak et al. into Hwang et al. By modifying the UE/base station of Hwang et al. to include the slot capability as taught by the UE/base station of Kwak et al., the benefits of reduced payload size (para. 0167) with reduced delay (Kwak et al.; p.41) are achieved.

As to claim 13:
Hwang et al. discloses:
wherein the number of ACK/NACK fields corresponds to a maximum number of non-overlapping PDSCH candidates per slot as defined by the first signaling.
(“On the other hand, if the subcarrier interval of the PDSCH is larger than the subcarrier interval of the PUCCH, a plurality of slots for the PDSCH may overlap with one slot based on the subcarrier interval of the PUCCH. In this case, the HARQ-ACK codebook can be calculated based on the maximum number of 

As to claim 14:
Hwang et al. as described above does not explicitly teach:
if the same ACK/NACK field is determined for more than one scheduled PDSCH candidate, bundling the corresponding ACK/NACK feedback for those PDSCH candidates.

However, Yang et al. further teaches a A/N bundling capability which includes:
if the same ACK/NACK field is determined for more than one scheduled PDSCH candidate, bundling the corresponding ACK/NACK feedback for those PDSCH candidates.
(“(2) Opt 2: After the N-bit A/N corresponding to N SPS PDSCHs is bundled into 1 bit or 2 bits, A/N transmission may be performed in a PUCCH format/resource supporting 1-bit/2-bit payload. [0246] A. Bundling may refer to a logical AND operation of a plurality of A/Ns. In the case of bundling into 2 bits, {1.sup.st bit, 2.sup.nd bit} may be configured to be {an A/N for an SPS PDSCH 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the A/N bundling capability of Yang et al. into Hwang et al. By modifying the UE/base station of Hwang et al. to include the A/N bundling capability as taught by the UE/BS of Yang et al., the benefits increased efficiency (Yang et al.; 0003) are achieved.

As to claim 15:
Hwang et al. discloses:
wherein the determination is based on a function that maps each PDSCH candidate to one of the ACK/NACK fields.


As to claim 21:
Hwang et al. discloses:
An apparatus for wireless communications by a user equipment (UE), comprising: 
...
means for receiving second signaling scheduling the UE to receive at least two PDSCH transmissions according to the PDSCH candidates;
 (“Also, the downlink association set for the HARQ-ACK may be distinguished according to the BWP index and/or ARI combination indicated by the DCI. For example, if some of the different BWP inter-PDCCH monitoring opportunities overlap, then based on the BWP index and/or ARI value in the DCI transmitted in the overlapping region, the UE can determine which BWP based on the downlink association set to be referred to when generating the HARQ-ACK codebook. That is, if some of the PDCCH monitoring opportunities between different BWPs overlap, then PDCCHs corresponding to PDSCHs in a downlink 
(“However, in case of using the semi-static HARQ-ACK codebook, there may be no DAI field for the non-fallback DCI, and thus the PDSCH is scheduled in the first PDCCH monitoring occasion corresponding to the downlink association set for HARQ—Only when the PDCCH is detected, the HARQ-ACK bit for the PDSCH can be transmitted. That is, even if the semi-static HARQ-ACK codebook is set, HARQ-ACK bits for all PDCCH monitoring occasions associated with the HARQ-ACK feedback are not generated but HARQ-ACK bits related to the DCI-based fallback operation with DAI=Can be generated. At this time, during the BWP switching period, the UE can utilize the DCI-based fallback operation with DAI=1.”; Hwang et al.; 0163)
(“In some implementations, in the case of the dynamic HARQ-ACK codebook scheme, the total DAI field and/or the counter DAI field is set in the DCI, and generate/transmit HARQ-ACK bits for the PDSCH that is actually scheduled by the PDCCH monitoring opportunities based on the corresponding DAI value.”; Hwang et al.; 0121)
(“If the BWP indexes are different and the ARIs are the same, it may be considered that HARQ-ACKs for PDSCHs corresponding to different BWPs are transmitted on the same channel. Specifically, HARQ-ACKs for PDSCHs corresponding to different BWPs can be simultaneously transmitted after HARQ-ACKs are generated for each BWP, and are concurrently transmitted. In order to 
(where
“UE” maps to “UE”,
“then PDCCHs corresponding to PDSCHs”/”thus the PDSCH is scheduled in the first PDCCH”/”PDSCH that is actually scheduled by the PDCCH”/”HARQ-ACKs for PDSCHs” maps to “receiving second signaling scheduling the UE to receive at least two PDSCH transmissions according to the PDSCH candidates”, where “PDSCHs” maps to “PDSCH candidates”, where “PDCCHs corresponding to PDSCHs”/” PDSCH is scheduled in the first PDCCH”/”PDSCH that is actually scheduled by the PDCCH” maps to “PDSCH candidates”, “PDCCHs”/”PDCCH” maps to “receiving second signaling”, “scheduled” maps to “scheduling”, “HARQ-ACKs for PDSCHs” maps to “receive at least two PDSCH transmissions according to the PDSCH candidates”)

means for determining which acknowledgment/negative acknowledgement (ACK/NACK) fields, of a codebook..., to use to provide ACK/NACK feedback for which of the scheduled PDSCH transmissions; and
(“In the second implementation, the number of HARQ-ACK bits can be increased. In particular, in the semi-static HARQ-ACK codebook, the number of HARQ-ACK bits may be excessively large. However, even when the BWP is changed dynamically and the PDCCH monitoring occasion, the PDCCH-to-PDSCH timing, and/or the PDSCH-to-HARQ-ACK feedback timing set are 
(“The UE may generate HARQ-ACK bits based on the active BWP, i.e., active (downlink) BWP, at the corresponding HARQ-ACK feedback transmission time point. Alternatively, HARQ-ACK bits may be generated based on the (downlink) BWP corresponding to the PDSCH closest to the viewpoint among the PDSCHs associated with the HARQ-ACK feedback.”; Hwang et al.; 0150)
(“Among the candidate PDSCH reception occasions, the candidate PDSCH reception occasions that are not scheduled by the actual PDCCH monitoring occasions and have not received the PDSCH can be processed as NACK.”; Hwang et al.; 0120)
“According to the present disclosure, when different BWPs use a semi-static HARQ-ACK codebook and a dynamic HARQ-ACK codebook, and use a transport block (TB)-based HARQ-ACK and a code block group (CBG)-based HARQ-ACK, implementations are disclosed herein that enable HARQ-ACK transmission in a case where HARQ-ACK transmission methods are different for each BWP. In addition, implementations disclosed herein enable a HARQ-ACK transmission method in the process of changing BWPs due to BWP switching. Implementations of the present disclosure are not limited to the scenario of HARQ-ACK transmission, and may be extended to other Uplink Control Information (UCI) transmissions, such as channel state information (CSI).” (para. 0029)


(where
“HARQ-ACK bits”/”NACK” maps to “(ACK/NACK)fields”, where “bits” maps to fields”,
“HARQ-ACK codebook”/”HARQ-ACK codebook is set, HARQ-ACK bits” maps to “of a codebook”
“HARQ-ACK bits may be generated based on” maps to “determining which”
“HARQ-ACK feedback”/”NACK” maps to “ACK/NACK feedback”
“PDSCH is scheduled”/”PDSCHs” maps to “scheduling PDSCH transmissions”,
Where Hwang et al. teaches different codebooks are used based upon the respective BWP and where the “number of HARQ-ACK bits” “may be less” “after BWP switching” and where HARQ-ACK bits associated with a pre-change BWP are “dropped”/”not included”.  The performance of “dropped/”not included” of “determining which acknowledgement/negative acknowledgement (ACK/NACK) fields of a codebook...to use”, as the not dropped bits of a codebook are used instead of the “dropped”/”not included” bits of a codebook, where “bits” maps to “fields”.
)

means for providing ACK/NACK feedback for the scheduled PDSCH transmissions according to the determination.
 (where
“HARQ-ACK bits may be generated based on the (downlink) BWP corresponding to the PDSCH closest to the viewpoint among the PDSCHs associated with the HARQ-ACK feedback”/“PDSCH is scheduled”/”NACK” maps to “providing ACK/NACK feedback for the scheduled PDSCH transmissions according to the determination”, where “based on” maps to “according to the determination”)

Hwang et al. as described above does not explicitly teach:
means for receiving first signaling defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates within a transmission time interval (TTI);
wherein the determination comprises determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates:
with fewer ACK/NACK fields than the number of PDSCH candidates

However, Kwak et al. further teaches a resource allocation capability which includes:
means for receiving first signaling defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates within a transmission time interval (TTI);
 (“The 4-2-2 embodiment may be mapped to the resource allocation information for the PDSCH (that map to the Line Control Channel), as well as DCI 0 (after being mapped in the control channel) DCI 1. Since the number of, if both the resource allocation information for all the PDSCH that follows in the service transmission for the TTI mapped to DCI 0 is too large overhead (overhead) that are weighted for DCI 0 exceed the transmission capacity provided by the DCI 0 may. In Figure 59 this is illustrated by considering the example of transmitting by dividing the resource allocation information of the PDSCH corresponding to the third and fourth TTI as DCI 1, 2 (5924).”; Kwak et al.; p.56)
(where
“DCI” maps to “receiving first signaling”,
“resource allocation information for all the PDSCH” maps to “defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates”,
“for the TTI” maps to “within a transmission time interval (TTI)”)



However, Yang et al. further teaches an A/N and overlapping capability which includes:
with fewer ACK/NACK fields than the number of PDSCH candidates
(“(2) Opt 2: After the N-bit A/N corresponding to N SPS PDSCHs is bundled into 1 bit or 2 bits, A/N transmission may be performed in a PUCCH format/resource supporting 1-bit/2-bit payload. [0246] A. Bundling may refer to a logical AND operation of a plurality of A/Ns. In the case of bundling into 2 bits, {1.sup.st bit, 2.sup.nd bit} may be configured to be {an A/N for an SPS PDSCH transmitted in a PCC, a bundled A/N for SPS PDSCHs transmitted in an SCC (a plurality of SCCs)} or {a bundled A/N for SPS PDSCHs transmitted in CC group 1, a bundled A/N for SPS PDSCHs transmitted in CC group 2}. [0247] (3) Opt 3: Only a 1-bit or 2-bit A/N corresponding to one or two specific SPS PDSCHs from among N SPS PDSCHs may be transmitted in a PUCCH format/resource supporting 1-bit/2-bit payload. [0248] A. If only a 1-bit A/N is transmitted, an A/N for an SPS PDSCH transmitted in a PCC may be configured as the 1-bit A/N. If only a 2-bit A/N is transmitted, A/Ns for SPS PDSCHs transmitted in the PCC 
(“Unlike legacy LTE/-A, it is considered to configure SPS-based PDSCH transmission in a plurality of CCs (independently on a CC basis) (not limited to a PCC (or PCell) in the NR system. In this case, it may occur that A/N transmissions for a plurality of SPS PDSCHs (received in a plurality of CCs) overlap with each other at the same one time instant according to an SPS PDSCH transmission period and a corresponding A/N transmission time which are configured for each CC. Accordingly, the following methods are proposed to transmit A/Ns for a plurality of (e.g., N) SPS PDSCHs.”; Yang et al.; 0242)
(where
“A/N...bundled into 1 bit or 2 bits”/”only a 1-bit or 2-bit A/N” maps to “ACK/NACK fields”
“N SPS PDSCHs”/”plurality of SPS PDSCHs (received in a plurality of CCs)”/FIG. 8 maps to “number of PDSCH candidates”,
where FIG. 8 illustrates three component carriers, where “plurality of SPS PDSCHs (received in a plurality of CCs)” indicates three “SPS PDSCHs” and “1 bit or 2 bits”/”1-bit or 2-bit” is less than three which maps to “fewer”

wherein the determination comprises determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates:
(where
“wherein the determination comprises determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates”, where FIG. 8 illustrates three component carriers and “plurality of SPS PDSCHs (received in a plurality of CCs)” indicates three “SPS PDSCHs”, where “A/N transmissions for a plurality of SPS PDSCHs (received in a plurality of CCs) overlap with each other at the same one time instant” maps to “at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the A/N and overlapping capability of Yang et al. into Hwang et al. By modifying the UE/base station of Hwang et al. to include the A/N and overlapping capability as taught by the UE/BS of Yang et al., the benefits increased efficiency (Yang et al.; 0003) are achieved.

As to claim 22:
Hwang et al. discloses:
wherein the number of ACK/NACK fields corresponds to a maximum number of non-overlapping PDSCH candidates per slot as defined by the first signaling.
(“On the other hand, if the subcarrier interval of the PDSCH is larger than the subcarrier interval of the PUCCH, a plurality of slots for the PDSCH may overlap with one slot based on the subcarrier interval of the PUCCH. In this case, the HARQ-ACK codebook can be calculated based on the maximum number of PDSCHs (non-overlapping PDSCHs) that do not overlap each slot. Specifically, a set for all PDSCH slots overlapping a specific PUCCH slot is set, a maximum value of the number of PDSCH (non-overlapping PDSCH) combinations that do not overlap for each PDSCH slot is set and added, and another PDSCH-to-HARQ feedback timing can be repeatedly applied. In this case, considering the slot aggregation, the implementation can be applied only to the last slot of the aggregated slot.”; Hwang et al.; 0127)

As to claim 23:
Hwang et al. discloses:
wherein the determination is based on a function that maps each PDSCH candidate to one of the ACK/NACK fields.
(“In this case, when the semi-static HARQ-ACK codebook is used, the order of the HARQ-ACK bits is the order of the PDCCH monitoring opportunities from the earliest in time, based on the union of the PDCCH monitoring opportunities of each cell. When a dynamic HARQ-ACK codebook is used, as 

As to claim 26:
Hwang et al. discloses:
An apparatus for wireless communications by a network entity, comprising:
...
means for providing second signaling scheduling the UE to receive at least two PDSCH transmissions according to the PDSCH candidates;
 (“Also, the downlink association set for the HARQ-ACK may be distinguished according to the BWP index and/or ARI combination indicated by the DCI. For example, if some of the different BWP inter-PDCCH monitoring opportunities overlap, then based on the BWP index and/or ARI value in the DCI transmitted in the overlapping region, the UE can determine which BWP based on the downlink association set to be referred to when generating the HARQ-ACK codebook. That is, if some of the PDCCH monitoring opportunities between different BWPs overlap, then PDCCHs corresponding to PDSCHs in a downlink association set of a specific BWP criterion may have the same BWP index and/or ARI. Specifically, the ARI value may be classified according to whether the ARI field value is the same or not.”; Hwang et al.; 0165)

(“In some implementations, in the case of the dynamic HARQ-ACK codebook scheme, the total DAI field and/or the counter DAI field is set in the DCI, and generate/transmit HARQ-ACK bits for the PDSCH that is actually scheduled by the PDCCH monitoring opportunities based on the corresponding DAI value.”; Hwang et al.; 0121)
(“If the BWP indexes are different and the ARIs are the same, it may be considered that HARQ-ACKs for PDSCHs corresponding to different BWPs are transmitted on the same channel. Specifically, HARQ-ACKs for PDSCHs corresponding to different BWPs can be simultaneously transmitted after HARQ-ACKs are generated for each BWP, and are concurrently transmitted. In order to more efficiently reduce the payload size, HARQ-ACK may be generated by union with respect to the downlink association set for BWP.”; Hwang et al.; 0167)
(where
“UE”,
“then PDCCHs corresponding to PDSCHs”/”thus the PDSCH is scheduled in the first PDCCH”/”PDSCH that is actually scheduled by the PDCCH”/”HARQ-ACKs for PDSCHs” maps to “receiving second signaling scheduling the UE to receive at least two PDSCH transmissions according to the PDSCH candidates”, where “PDSCHs” maps to “PDSCH candidates”, where “PDCCHs corresponding to PDSCHs”/” PDSCH is scheduled in the first PDCCH”/”PDSCH that is actually scheduled by the PDCCH” maps to “PDSCH candidates”, “PDCCHs”/”PDCCH” maps to “receiving second signaling”, “scheduled” maps to “scheduling”, “HARQ-ACKs for PDSCHs” maps to “receive at least two PDSCH transmissions according to the PDSCH candidates”)

means for determining which acknowledgment/negative acknowledgement (ACK/NACK) fields, of a codebook ..., to use to provide ACK/NACK feedback for which of the scheduled PDSCH transmissions; and
(“In the second implementation, the number of HARQ-ACK bits can be increased. In particular, in the semi-static HARQ-ACK codebook, the number of HARQ-ACK bits may be excessively large. However, even when the BWP is changed dynamically and the PDCCH monitoring occasion, the PDCCH-to-PDSCH timing, and/or the PDSCH-to-HARQ-ACK feedback timing set are changed dynamically, the HARQ-ACK configuration does not change.”; Hwang et al.; 0149(

(“Among the candidate PDSCH reception occasions, the candidate PDSCH reception occasions that are not scheduled by the actual PDCCH monitoring occasions and have not received the PDSCH can be processed as NACK.”; Hwang et al.; 0120)
“According to the present disclosure, when different BWPs use a semi-static HARQ-ACK codebook and a dynamic HARQ-ACK codebook, and use a transport block (TB)-based HARQ-ACK and a code block group (CBG)-based HARQ-ACK, implementations are disclosed herein that enable HARQ-ACK transmission in a case where HARQ-ACK transmission methods are different for each BWP. In addition, implementations disclosed herein enable a HARQ-ACK transmission method in the process of changing BWPs due to BWP switching. Implementations of the present disclosure are not limited to the scenario of HARQ-ACK transmission, and may be extended to other Uplink Control Information (UCI) transmissions, such as channel state information (CSI).” (para. 0029)
“In other words, the number of HARQ-ACK bits after BWP switching is performed may be less than the number of HARQ-ACK bits when BWP switching is not performed. However, after a certain period of time since the BWP switching 

(where
“HARQ-ACK bits”/”NACK” maps to “(ACK/NACK)fields”, where “bits” maps to fields”,
“HARQ-ACK codebook”/”HARQ-ACK codebook is set, HARQ-ACK bits” maps to “of a codebook”
“HARQ-ACK bits may be generated based on” maps to “determining which”
“HARQ-ACK feedback”/”NACK” maps to “ACK/NACK feedback”
“PDSCH is scheduled”/”PDSCHs” maps to “scheduling PDSCH transmissions”,
Where Hwang et al. teaches different codebooks are used based upon the respective BWP and where the “number of HARQ-ACK bits” “may be less” “after BWP switching” and where HARQ-ACK bits associated with a pre-change BWP are “dropped”/”not included”.  The performance of “dropped/”not included” of HARQ-ACK bits associated with a selected BWP/codebook maps to “determining which acknowledgement/negative acknowledgement (ACK/NACK) fields of a codebook...to use”, as the not dropped bits of a codebook are used instead of the “dropped”/”not included” bits of a codebook, where “bits” maps to “fields”.
)

means for processing ACK/NACK feedback, received from the UE, for the scheduled PDSCH transmissions according to the determination.
 (where
“HARQ-ACK bits may be generated based on the (downlink) BWP corresponding to the PDSCH closest to the viewpoint among the PDSCHs associated with the HARQ-ACK feedback”/“PDSCH is scheduled”/”NACK” maps to “providing ACK/NACK feedback for the scheduled PDSCH transmissions according to the determination”, where “based on” maps to “according to the determination”)

Hwang et al. as described above does not explicitly teach:
means for providing, to a user equipment (UE), first signaling defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates within a transmission time interval (TTI);
of a codebook with fewer ACK/NACK fields than the number of PDSCH candidates
wherein the means for determining comprises means for determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates

However, Kwak et al. further teaches a resource allocation capability which includes:
means for providing, to a user equipment (UE), first signaling defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates within a transmission time interval (TTI);
 (“The 4-2-2 embodiment may be mapped to the resource allocation information for the PDSCH (that map to the Line Control Channel), as well as DCI 0 (after being mapped in the control channel) DCI 1. Since the number of, if both the resource allocation information for all the PDSCH that follows in the service transmission for the TTI mapped to DCI 0 is too large overhead (overhead) that are weighted for DCI 0 exceed the transmission capacity provided by the DCI 0 may. In Figure 59 this is illustrated by considering the example of transmitting by dividing the resource allocation information of the PDSCH corresponding to the third and fourth TTI as DCI 1, 2 (5924).”; Kwak et al.; p.56)
(where
“DCI” maps to “receiving first signaling”,
“resource allocation information for all the PDSCH” maps to “defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates”,
“for the TTI” maps to “within a transmission time interval (TTI)”)



However, Yang et al. further teaches an A/N and overlapping capability which includes:
of a codebook with fewer ACK/NACK fields than the number of PDSCH candidates
 (“(2) Opt 2: After the N-bit A/N corresponding to N SPS PDSCHs is bundled into 1 bit or 2 bits, A/N transmission may be performed in a PUCCH format/resource supporting 1-bit/2-bit payload. [0246] A. Bundling may refer to a logical AND operation of a plurality of A/Ns. In the case of bundling into 2 bits, {1.sup.st bit, 2.sup.nd bit} may be configured to be {an A/N for an SPS PDSCH transmitted in a PCC, a bundled A/N for SPS PDSCHs transmitted in an SCC (a plurality of SCCs)} or {a bundled A/N for SPS PDSCHs transmitted in CC group 1, a bundled A/N for SPS PDSCHs transmitted in CC group 2}. [0247] (3) Opt 3: Only a 1-bit or 2-bit A/N corresponding to one or two specific SPS PDSCHs from among N SPS PDSCHs may be transmitted in a PUCCH format/resource supporting 1-bit/2-bit payload. [0248] A. If only a 1-bit A/N is transmitted, an A/N for an SPS PDSCH transmitted in a PCC may be configured as the 1-bit A/N. If 
(“Unlike legacy LTE/-A, it is considered to configure SPS-based PDSCH transmission in a plurality of CCs (independently on a CC basis) (not limited to a PCC (or PCell) in the NR system. In this case, it may occur that A/N transmissions for a plurality of SPS PDSCHs (received in a plurality of CCs) overlap with each other at the same one time instant according to an SPS PDSCH transmission period and a corresponding A/N transmission time which are configured for each CC. Accordingly, the following methods are proposed to transmit A/Ns for a plurality of (e.g., N) SPS PDSCHs.”; Yang et al.; 0242)
(“When a semi-static A/N codebook is configured in the NR system, (the size of) (maximum) A/N payload transmitted on one PUCCH in one slot may be determined by the number of A/N bits corresponding to a combination (hereinafter, referred to as a bundling window) of all CCs configured for the UE and all DL scheduling slots (or PDSCH transmission slots or PDCCH monitoring slots) for which an A/N transmission timing may be indicated.”; Yang et al.; 0206)
(where
“A/N...bundled into 1 bit or 2 bits”/”only a 1-bit or 2-bit A/N” maps to “ACK/NACK fields”
“N SPS PDSCHs”/”plurality of SPS PDSCHs (received in a plurality of CCs)”/FIG. 8 maps to “number of PDSCH candidates”,
“fewer”

wherein the means for determining comprises means for determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates
 (where
“it may occur that A/N transmissions for a plurality of SPS PDSCHs (received in a plurality of CCs) overlap with each other at the same one time instant according to an SPS PDSCH transmission period and a corresponding A/N transmission time which are configured for each CC” maps to “wherein the determination comprises determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates”, where FIG. 8 illustrates three component carriers and “plurality of SPS PDSCHs (received in a plurality of CCs)” indicates three “SPS PDSCHs”, where “A/N transmissions for a plurality of SPS PDSCHs (received in a plurality of CCs) overlap with each other at the same one time instant” maps to “at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the A/N and overlapping capability of Yang et al. into Hwang et al. By modifying the UE/base 

As to claim 27:
Hwang et al. discloses:
wherein the number of ACK/NACK fields corresponds to a maximum number of non-overlapping PDSCH candidates per slot as defined by the first signaling.
(“On the other hand, if the subcarrier interval of the PDSCH is larger than the subcarrier interval of the PUCCH, a plurality of slots for the PDSCH may overlap with one slot based on the subcarrier interval of the PUCCH. In this case, the HARQ-ACK codebook can be calculated based on the maximum number of PDSCHs (non-overlapping PDSCHs) that do not overlap each slot. Specifically, a set for all PDSCH slots overlapping a specific PUCCH slot is set, a maximum value of the number of PDSCH (non-overlapping PDSCH) combinations that do not overlap for each PDSCH slot is set and added, and another PDSCH-to-HARQ feedback timing can be repeatedly applied. In this case, considering the slot aggregation, the implementation can be applied only to the last slot of the aggregated slot.”; Hwang et al.; 0127)

As to claim 28:
Hwang et al. discloses:
wherein the determination is based on a function that maps each PDSCH candidate to one of the ACK/NACK fields.
(“In this case, when the semi-static HARQ-ACK codebook is used, the order of the HARQ-ACK bits is the order of the PDCCH monitoring opportunities from the earliest in time, based on the union of the PDCCH monitoring opportunities of each cell. When a dynamic HARQ-ACK codebook is used, as shown in FIG. 13, when a DCI that schedules a PDSCH in a corresponding cell actually exists, the HARQ-HARQ-ACK can be generated based on this.”; Hwang et al.; 0123, FIG. 13)

Claim(s) 6, 7, 8, 16, 17, 18, 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. US 20190313386 (cited in Non-Final Rejection dated 6/25/2020) in view of Kwak et al., “Method and Apparatus for Reporting Channel State Information in Mobile Communication System”, 2018-02-01”, WIPO,  WO 2018021881 (cited in Non-Final Rejection dated 6/25/2020, citations are from English translation) and in further view of Yang et al. US 20200358487 and Ericsson, “On remaining issues on carrier aggregation”, February 26th-March 2nd 2018, 3GPP TSG RAN WG1 Meeting #92, R1-1802917 (Non-Patent Literature Documents citation #001 listed on the IDS dated 9/27/2019).

As to claim 6:
Hwang et al. as described above does not explicitly teach:
wherein the function comprises a hashing function that takes a start and length indicator vector (SLIV) as an input and outputs a location corresponding to one of the ACK/NACK fields.

However, Ericsson further teaches a SLIV capability which includes:
wherein the function comprises a hashing function that takes a start and length indicator vector (SLIV) as an input and outputs a location corresponding to one of the ACK/NACK fields.
(“9.1.2.1	Type-1 HARQ-ACK codebook in physical uplink control channel
For a serving cell   and the active DL BWP and the active UL BWP, as described in Subclause 12, the UE determines a set of   occasions for candidate PDSCH receptions for which the UE can transmit corresponding HARQ-ACK information in a PUCCH in slot  . The determination is based:
a)	on a set of slot timing values   provided by the union of the slot timing values {1, 2, 3, 4, 5, 6, 7, 8} when scheduling is by DCI format 1_0 and the slot timing values provided by higher layer parameter DL-data-DL-acknowledgement for scheduling with DCI format 1_1; and
b)	when provided, on a set of row indexes of a table provided by higher layer parameter pdsch-symbolAllocation and defining respective sets of slot offsets  , start and length indicators SLIV, and PDSCH mapping types for PDSCH reception as described in [6, TS 38.214];”; Ericsson, Section 9.1.2.1)



As to claim 7:
Hwang et al. as described above does not explicitly teach:
grouping the PDSCH candidates into at least first and second groups of PDSCH candidates whose time domain resources do not overlap; and
wherein the determination of which ACK/NACK field to use for a given PDSCH candidate is based on a location of that PDSCH candidate within its group.

However, Ericsson further teaches a codebook capability which includes:
grouping the PDSCH candidates into at least first and second groups of PDSCH candidates whose time domain resources do not overlap; and
wherein the determination of which ACK/NACK field to use for a given PDSCH candidate is based on a location of that PDSCH candidate within its group.
(“Figure 1: Semi-statically configured HARQ codebook. A slot is divided into two sub-intervals (N=2). HARQ feedback for a PDSCH that starts in the first sub-interval in a slot is mapped to the first bit within the length 2 (N) bitmap 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the codebook capability of Ericsson into Hwang et al. By modifying the UE of Hwang et al. to include the codebook capability as taught by the UE of Ericsson, the benefits of improved codebook determination (Ericsson; Section 9.1.2.1) are achieved.

As to claim 8:
Hwang et al. as described above does not explicitly teach:
wherein a scheduling rule prevents PDSCH candidates from both the first and second groups from being scheduled in the same TTI.

However, Ericsson further teaches a codebook capability which includes:
wherein a scheduling rule prevents PDSCH candidates from both the first and second groups from being scheduled in the same TTI. 
(“Figure 1: Semi-statically configured HARQ codebook. A slot is divided into two sub-intervals (N=2). HARQ feedback for a PDSCH that starts in the first sub-interval in a slot is mapped to the first bit within the length 2 (N) bitmap associated with the slot. A PDSCH that starts in the second sub-interval is mapped to the second bit.”; Ericsson; Figure 1)



As to claim 16:
Hwang et al. as described above does not explicitly teach:
wherein the function comprises a hashing function that takes a start and length indicator vector (SLIV) as an input and outputs a location corresponding to one of the ACK/NACK fields.

However, Ericsson further teaches a SLIV capability which includes:
wherein the function comprises a hashing function that takes a start and length indicator vector (SLIV) as an input and outputs a location corresponding to one of the ACK/NACK fields.
(“9.1.2.1	Type-1 HARQ-ACK codebook in physical uplink control channel
For a serving cell   and the active DL BWP and the active UL BWP, as described in Subclause 12, the UE determines a set of   occasions for candidate PDSCH receptions for which the UE can transmit corresponding HARQ-ACK information in a PUCCH in slot  . The determination is based:

b)	when provided, on a set of row indexes of a table provided by higher layer parameter pdsch-symbolAllocation and defining respective sets of slot offsets  , start and length indicators SLIV, and PDSCH mapping types for PDSCH reception as described in [6, TS 38.214];”; Ericsson, Section 9.1.2.1)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SLIV capability of Ericsson into Hwang et al. By modifying the UE of Hwang et al. to include the SLIV capability as taught by the UE of Ericsson, the benefits of improved codebook determination (Ericsson; Section 9.1.2.1) are achieved.

As to claim 17:
Hwang et al. as described above does not explicitly teach:
grouping the PDSCH candidates into at least first and second groups of PDSCH candidates whose time domain resources do not overlap; and
wherein the determination of which ACK/NACK field to use for a given PDSCH candidate is based on a location of that PDSCH candidate within its group.


grouping the PDSCH candidates into at least first and second groups of PDSCH candidates whose time domain resources do not overlap; and
wherein the determination of which ACK/NACK field to use for a given PDSCH candidate is based on a location of that PDSCH candidate within its group.
(“Figure 1: Semi-statically configured HARQ codebook. A slot is divided into two sub-intervals (N=2). HARQ feedback for a PDSCH that starts in the first sub-interval in a slot is mapped to the first bit within the length 2 (N) bitmap associated with the slot. A PDSCH that starts in the second sub-interval is mapped to the second bit.”; Ericsson; Figure 1)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the codebook capability of Ericsson into Hwang et al. By modifying the UE of Hwang et al. to include the codebook capability as taught by the UE of Ericsson, the benefits of improved codebook determination (Ericsson; Section 9.1.2.1) are achieved.

As to claim 18:
Hwang et al. as described above does not explicitly teach:
wherein a scheduling rule prevents PDSCH candidates from both the first and second groups from being scheduled in the same TTI.


wherein a scheduling rule prevents PDSCH candidates from both the first and second groups from being scheduled in the same TTI. 
(“Figure 1: Semi-statically configured HARQ codebook. A slot is divided into two sub-intervals (N=2). HARQ feedback for a PDSCH that starts in the first sub-interval in a slot is mapped to the first bit within the length 2 (N) bitmap associated with the slot. A PDSCH that starts in the second sub-interval is mapped to the second bit.”; Ericsson; Figure 1)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the codebook capability of Ericsson into Hwang et al. By modifying the UE of Hwang et al. to include the codebook capability as taught by the UE of Ericsson, the benefits of improved codebook determination (Ericsson; Section 9.1.2.1) are achieved.

As to claim 24:
Hwang et al. as described above does not explicitly teach:
grouping the PDSCH candidates into at least first and second groups of PDSCH candidates whose time domain resources do not overlap; and
wherein the determination of which ACK/NACK field to use for a given PDSCH candidate is based on a location of that PDSCH candidate within its group.


grouping the PDSCH candidates into at least first and second groups of PDSCH candidates whose time domain resources do not overlap; and
wherein the determination of which ACK/NACK field to use for a given PDSCH candidate is based on a location of that PDSCH candidate within its group.
(“Figure 1: Semi-statically configured HARQ codebook. A slot is divided into two sub-intervals (N=2). HARQ feedback for a PDSCH that starts in the first sub-interval in a slot is mapped to the first bit within the length 2 (N) bitmap associated with the slot. A PDSCH that starts in the second sub-interval is mapped to the second bit.”; Ericsson; Figure 1)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the codebook capability of Ericsson into Hwang et al. By modifying the UE of Hwang et al. to include the codebook capability as taught by the UE of Ericsson, the benefits of improved codebook determination (Ericsson; Section 9.1.2.1) are achieved.

As to claim 29:
Hwang et al. as described above does not explicitly teach:
grouping the PDSCH candidates into at least first and second groups of PDSCH candidates whose time domain resources do not overlap; and
wherein the determination of which ACK/NACK field to use for a given PDSCH candidate is based on a location of that PDSCH candidate within its group.

However, Ericsson further teaches a codebook capability which includes:
grouping the PDSCH candidates into at least first and second groups of PDSCH candidates whose time domain resources do not overlap; and
wherein the determination of which ACK/NACK field to use for a given PDSCH candidate is based on a location of that PDSCH candidate within its group.
(“Figure 1: Semi-statically configured HARQ codebook. A slot is divided into two sub-intervals (N=2). HARQ feedback for a PDSCH that starts in the first sub-interval in a slot is mapped to the first bit within the length 2 (N) bitmap associated with the slot. A PDSCH that starts in the second sub-interval is mapped to the second bit.”; Ericsson; Figure 1)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the codebook capability of Ericsson into Hwang et al. By modifying the UE of Hwang et al. to include the codebook capability as taught by the UE of Ericsson, the benefits of improved codebook determination (Ericsson; Section 9.1.2.1) are achieved.

Allowable Subject Matter
Claim(s) 9, 10, 19, 20, 25 and 30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

 
/Michael K Phillips/Examiner, Art Unit 2464